DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.	The present office action is made in response to the Pre-amendment filed by applicant on 12/18/2020. It is noted that in the Pre-amendment, applicant has resubmitted an Abstract and made changes to the drawings and the specification. There is not any change being made to the pending claims 1-10.
A) Regarding to the drawings, applicant has submitted a set of twenty two replacement sheets contained figures 1-14, 15A-15D, 16A-16B, 17A-17D and 18-21; and
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter.
Election/Restrictions
3.	In response to the Election/Restriction mailed to applicant ton 3/7/2022, applicant has  made an election of Invention II without traverse in the reply filed on 4/29/2022. 	
As a result of applicant’s election, claims 1 and 6-10 are examined in the present office action and claims 2-5 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 2-5 will be rejoined if the linking claim 1 is later found as an allowable claim.
Information Disclosure Statement
4.	The information disclosure statement, hereafter, IDS, filed on 10/8/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, applicant has not provided a copy of the foreign reference No. WO 20150164844 listed in the IDS of 10/8/2021.
Drawings
5.	The twenty two replacement sheets contained figures 1-14, 15A-15D, 16A-16B, 17A-17D and 18-21 were received on 12/18/2020. As a result of the changes to the drawings, the application now contains a total of twenty two sheets contained figures 1-14, 15A-15D, 16A-16B, 17A-17D and 18-21 which includes twenty two replacement sheets contained figures 1-14, 15A-15D, 16A-16B, 17A-17D and 18-21 as filed on 12/18/2020 and not any sheets as originally filed on 6/10/2020.  The mentioned twenty two sheets contained figures 1-14, 15A-15D, 16A-16B, 17A-17D and 18-21 are objected by the examiner for the following reasons:
6.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Applicant should note that an applicant’s petition filed on 6/10/2020 was dismissed by the Office as indicated in the communication mailed to applicant on 3/4/2021.
Specification
7.	The substitute specification filed on 12/18/2020 has been entered.
8.	The lengthy specification which was amended by the pre-amendment of 12/18/2020 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
9.	Claims 1 and 6-10 are objected to because of the following informalities.  Appropriate correction is required.
a) Claim 1 is objected to for the following reasons:
a1) The use of a semicolon and a comma at the end of each features recited in the claim is not consistent. In particular, while applicant uses a semicolon at the end of the feature thereof “a first spinning disk … multi-focal pattern” (lines 3-5); however, applicant uses a comma at the end of the feature thereof “a second spinning disk … a pinhole array” (lines 6-10). Should the comma appeared after “pinhole array” (line 10) be changed to a semicolon? and
a2) The presence of an article before an array in the features thereof “the first spinning disk … to each other” (line 12-15) is not consistent. Should “a pinhole array” (line 13) and “a diverging microlens array” (line 14) be changed to --pinhole array-- and --diverging microlens array--, respectively? See the use of claimed language in the feature thereof “the first spinning disk with converging microlenses array” (lines 12-13).
b) In claim 10: on line 3, “the objective” should be changed to –the objective lens--, see its base claim 7 on line 2.
c) The remaining claims are dependent upon the objected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, the disclosure does not provide support for the feature that all spinning disks are rotated in the same direction as recited in the features thereof “a first spinning disk …the optic axis” (claim 1 on lines 3-12). It is noted that while the figure 21 show all arrow on the left side of the figure; however, the specification does not positively or provide any indication or description for supporting the rotation of all disks in the same direction as claimed.
b) Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected because the disclosure does not support for the feature that the tube lens is used for focusing a single light beam to illuminate a sample as claimed in the feature thereof “a tube lens … the sample” (claim 10 on lines 2-4). Applicant should note that the tube lens is positioned between the second spinning disk (508) and the objective lens (512) and the light beam existed/outputted from the second spinning disk are a plurality of in-focus light beams, see its base claim 1 on lines 3-10.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the feature thereof “the laser source” (line 2) lacks a proper antecedent basis; and
a2) the feature thereof “a dichroic mirror … the microlens array” (lines 2-5) is indefinite. What are the structural relationships among the dichroic mirror, the first spinning disk and the second spinning disk  being provided from the mentioned feature? Should “and the second spinning disk with the pinhole array” (lines 3-4) be deleted to make clear the feature claimed?
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
14.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
15.	Claim 1, as best as understood, is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,156,711. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.	Claims 1 and 6-10, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Bathe et al (US Publication No. 2015/0378141).
Note that the US Publication No. 2015/0378141 was published on Dec 31, 2015 which is earlier than the effective filing date of the present application. The subject claimed in the present US application 16/897,525 has an effective filing date of June 6, 2017.
Bathe et al discloses a microscope.
a) Regarding to the present claim 1, the microscope as described in paragraphs [0073]-[0118] and shown in fig. 2 comprises the following features:
a1) a light source (10, 11) having laser sources (10), fibers, light combination, …for transmitting a single light beam, see paragraphs [0075], [0077]; 
a2) a first spinning disk (51) with converging microlens array (71) for rotation in a first direction and positioned along an optical axis defined by the light beam path (15) for splitting the single light beam into a plurality of light beams forming a multi-focal pattern, see paragraph [0079], [0100], …; 
a3) a second spinning disk (55) with a pinhole array (75) for rotation in the first direction and positioned along the optical axis for blocking out-of-focus light beams of the plurality of light beams for each multi-focal pattern and allowing through in-focus light beams of the plurality of light beams to pass through the spinning disk with a pinhole array, see paragraphs [0080], [0083], …, and 
a4) a third spinning disk (52) with a diverging microlens array (72) for rotation in the first direction and positioned along the optical axis, see paragraphs [0084], [0100], …
a5) the first spinning disk (51) with converging microlens array (71), the second spinning disk (55) with a pinhole array (75), and the third spinning disk (52) with a diverging microlens array (72) rotate in sync relative to each other, see paragraphs [0088]-[0090].
b) Regarding to present claim 6, the microscope provided by Bathe et al is used for fluorescent measurements, see paragraphs [0078], [0083], … and the beam splitter (17) is a chromatic splitter which transmits or reflects light in a wavelength-dependent manner thus the beam splitter acts as a dichroic element. The beam splitter (17) is positioned between the laser source (10, 11) and the first spinning disk (51) with converging microlens array (71) for diverting the single light beam (15) from the laser source (10, 11) to the first spinning disk (51) with converging microlens array (71). 
c) Regarding to present claims 7-8, the microscope provided by Bathe et al comprises an objective lens (30) positioned between the second spinning disk (55) with the pinhole array (75) and a sample (41) for illuminating the sample with the in-focus light beams of the plurality of light beams to generate fluorescence emissions by the sample wherein the objective lens focuses the fluorescence emissions generated by the sample through the third spinning disk (52) with diverging microlens array (72) such that a camera (60-62) detects the fluorescence emissions. 
d) Regarding to present claim 9, the microscope provided by Bathe et al comprises a telescope (79) arrangement positioned between the third spinning disk (52) with diverging microlens array (72) and the camera (60-62) for focusing the fluorescence emissions onto the camera for detection. 
e) Regarding to present claim 10, the microscope provided by Bathe et al comprises a tube lens (20) positioned between the second spinning disk (55) with pinhole array (75) and the objective lens (30) for focusing the single light beam (45) to illuminate the sample (41) and then focus the fluorescence emissions emitted by the illuminated sample through the second spinning disk (55) with pinhole array (75), the first spinning disk (51) with converging microlens array (71) and the third spinning disk (52) with diverging microlens array (72) before detection of the fluorescence emissions by a camera (60-62) positioned in operative communication with the third spinning disk (52) with diverging microlens array (72).
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
19.	The US Patent Nos. 6,934,079 and 5,969,846 the US Publication No. 2017/0276608 each is cited as of interest in that each discloses a microscope having a scanning system comprises three rotating disks which each disk supports a microlens array or a pinhole array.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571)272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on 95710272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THONG Q NGUYEN/Primary Examiner, Art Unit 2872